Citation Nr: 0827916	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-11 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to August 
1967 and May 1984 to April 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran has been diagnosed with mild PTSD by VA 
psychological care providers.  

2.  The evidence is in equipoise as to whether the veteran 
has PTSD due to an in-service stressor

CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  Given the fully favorable decision 
contained herein, the Board finds that discussion of the VCAA 
notice provided to the veteran is unnecessary, since any 
deficiency in the timing or content of such notice would 
constitute harmless error.  To whatever extent the decision 
of the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds that, 
given the favorable decision herein, the RO will address any 
applicable downstream issues when effectuating the award. 



II.  Service Connection  
The veteran claims that he developed PTSD as a result of his 
experiences in Vietnam, particularly a traumatic incident in 
which he witnessed a plane crash in March or April of 1967 
near Da Nang.  He also cited several incidents involving 
small arms fire while landing aircraft in Vietnam.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria; (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. §  3.304(f) (2007); Anglin v. 
West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
claimant must provide "credible supporting evidence from any 
source" that the event alleged as the stressor in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

Facts
The veteran's service medical records are negative for 
complaints or findings of a psychiatric disorder, including 
PTSD.  At his August 1967 military discharge medical 
examination, psychiatric evaluation was normal.  On a report 
of medical history, the veteran denied frequent trouble 
sleeping; frequent or terrifying nightmares; depressive or 
excessive worry; and nervous trouble of any sort.

The veteran's personnel records were reviewed and show that 
he was stationed at Sangley Point, Luzon, in the Republic of 
the Philippines from 1966 to 1967.  As an aviation machinist 
he flew on at least 6 confirmed logistical flights to and 
from Vietnam.  In May 2005, the veteran submitted a claim of 
service connection for PTSD.  He described several in-service 
stressors including the following: (1) during several 
logistical/support flights his aircraft came under small arms 
fire while trying to land, and (2) in March or April of 1967 
at Da Nang, he witnessed a C-141 blow up as it was preparing 
to take off.  He also reported losing several friends while 
in Vietnam.  

In January 2005, the veteran was first treated for PTSD at 
the Amarillo Vet Center.  He reported a significant history 
of nightmares, combative sleeping and irritability.  In June 
2005, the veteran underwent a VA psychological evaluation and 
testing.  A PTSD diagnosis was again confirmed.  The veteran 
described many stressful events during his tour of duty in 
Vietnam.  He indicated that the most traumatic experiences of 
his Vietnam tour of duty occurred when his aircraft was fired 
upon while conducting support missions from the Philippines 
to Vietnam.  He noted that those were particularly scary 
times because he thought he could be killed or injured at 
anytime.  The veteran also stated that his plane was carrying 
wounded soldiers who had just finished their respective tours 
of duty in Vietnam.  He indicated that he became very upset 
when reminded of these past military experiences.  He also 
stated that he had reoccurring nightmares of events that 
really happened to him while he was in service.  

After examining the veteran, the VA psychologist confirmed 
that the veteran met the criteria for a diagnosis of mild 
PTSD.  In October 2005, the veteran continued medical 
treatment for his PTSD under the care of a VA psychiatrist.  
He was placed on medication and reported a decrease in 
frequency of nightmares and irritability.  The psychiatrist 
noted that the veteran was still symptomatic of PTSD, but 
that the hyperarousal and sleeping difficulties were both 
improved with the use of medication.   

In June 2006, the RO submitted a request to the U.S. Army and 
Joint Services Records Research Center (JSRRC) for validation 
of the stressors as cited by the veteran.  Specifically, the 
JSRRC was asked verify the following: (1) if the veteran came 
under small arms fire while deployed to Vietnam, and (2) if 
there was a mortar attack of a C-141 at Da Nang in April or 
May of 1967.  The JSRRC responded that there was an incident 
at Da Nang in March or April of 1967 in which a C-141 was 
involved was an on-ground collision with a United States 
Marine Corps A-6 aircraft.  It was further confirmed that the 
veteran flew on at least 6 logistical flights to Vietnam in 
July 1966, October 1966, November 1966, December 1966, 
February 1967, and March 1967.   

Analysis
In cases such as this, where PTSD is not claimed as a result 
of combat stressors, the claimant must provide "credible 
supporting evidence from any source" that the event alleged 
as the stressor in service occurred.  See Cohen.   

In this case, as discussed above, the service department has 
verified that on March 13, 1967, the veteran was on a 
logistical flight to Vietnam; in March or April of 1967 there 
was an on ground collision in Da Nang between a transport 
aircraft and another plane.  Although the veteran's personal 
involvement in this incident has not been verified, the Court 
has held that corroboration of an alleged stressor does not 
require that there be corroboration of every detail, 
including the veteran's personal participation.  See e.g. 
Pentecost v.  Principi, 16 Vet. App. 124 (2002) (noting that 
"[a]lthough the unit records do not specifically state that 
the veteran was present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred would strongly suggest that he was, in fact, 
exposed to the attacks."). Rather, the evidence may imply his 
personal exposure.  See also Suozzi v. Brown, 10 Vet. App. 
307 (1997), (noting corroboration of a veteran's personal 
participation in a stressful activity is not necessary.).  
Thus, the evidence shows that an event similar to the one as 
cited by the veteran occurred in Da Nang in March of 1967, 
and it implies that the veteran was exposed to one of his 
alleged stressors.  See Suozzi, Pentecost, Cohen, supra.  At 
the very least, it creates a substantial doubt, and one 
within the range of probability, as distinguished from pure 
speculation or remote possibility.  Therefore, for the 
reasons discussed above, the Board finds that the weight of 
the evidence is in approximate balance as to whether the 
claimed stressor actually occurred.  Under such circumstances 
all reasonable doubt is resolved in favor of the veteran. 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102.

Finally, service connection for PTSD also requires medical 
evidence of a diagnosis of PTSD linked to that in-service 
stressor.  In that regard, the record is clear.  At the 
January 2005 and June 2005 VA psychological evaluations, the 
examining mental health care providers concluded that the 
veteran met the criteria for a diagnosis of PTSD based on his 
experiences in Vietnam, as well as his current symptoms such 
as nightmares, limited social interaction, and hyperarousal.  
The Board further notes that VA outpatient clinical records 
and psychiatry treatment reports support this conclusion.  
Therefore, the veteran has established the requisite PTSD 
diagnosis.

Conclusion
In sum, the veteran has an established diagnosis of PTSD, 
evidence of a stressor, and a link, established by medical 
evidence, between the current symptoms and the in-service 
stressor.  As the evidence is in relative equipoise as to 
whether the in-service stressor actually occurred, any 
remaining doubt as to this, and all other material elements 
will be resolved in favor of the veteran's claim.  38 
U.S.C.A. 
§ 5107(b); Gilbert, supra.  Accordingly, the Board determines 
that service
connection for PTSD is warranted.   


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


